AFFIRMED and Opinion Filed September 8, 2021




                                              S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01158-CV

                IN THE INTEREST OF A.D.B., II, A MINOR CHILD

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-15-18807

                           MEMORANDUM OPINION
              Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                              Opinion by Justice Goldstein
        Father, appearing pro se, appeals from a child support arrearage judgment in

favor of the Office of the Attorney General (OAG)’s Child Support Office. See TEX.

FAM. CODE ANN. § 157.261 et seq. (Vernon 2002). By five issues, Father challenges

the trial court’s jurisdiction. We affirm. Because all the dispositive issues are settled

in law, we issue this memorandum opinion. See TEX. R. APP. P. 47.2.

        We first question whether Father adequately briefed the issues presented after

being afforded an opportunity to cure.1 To present an issue to this Court, a party’s


    1
      On January 13, 2020, on our own motion, we ordered that the appeal be submitted without a reporter’s
record based upon the court reporter’s November 21, 2019 notification that Father had neither requested
the record nor paid, or made arrangements to pay, for the record. Father filed a statement of inability to pay
in this Court but did not provide the Court with documentation showing he had requested the reporter’s
brief shall contain, among other things, a concise, nonargumentative statement of

the facts of the case, supported by record references, and a clear and concise

argument for the contentions made with appropriate citations to authorities and the

record. TEX. R. APP. P. 38.1; McIntyre v. Wilson, 50 S.W.3d 674, 682 (Tex. App.—

Dallas 2001, pet. denied). Existing legal authority applicable to the facts and the

questions we are asked to address must be accurately cited and analyzed. Bolling v.

Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010,

no pet.). When a party fails to adequately brief a complaint, he waives the issue on

appeal. In re N.E.B., 251 S.W.3d 211, 212 (Tex. App.—Dallas 2008, no pet.). While

we were not favored with such a brief, we conceive that the five issues may be

categorized generally as (1) the trial court’s order of dismissal for want of

prosecution (DWOP Order) operated as a final judgment and thus deprived the trial

court of jurisdiction to consider the OAG’s motion to confirm arrearage; and (2) the

OAG lacked standing to file the motion to confirm arrearage because the case had

already been dismissed and there was no longer a justiciable issue in which the OAG

had an interest.



record nor verification that he had complied with rule 145 of the Texas Rules of Civil Procedure and was
entitled to a free reporter’s record. Father filed five motions for extensions and two requests to reconsider
the January 13 Order. We granted the extensions but denied the requests to reconsider to proceed without
a reporters record because although Father was entitled to proceed without payment of costs, he failed to
provide written verification that he has requested preparation of the reporter’s record. See TEX. R. APP. P.
35.3(b)(2). After the five extensions, Father tendered his opening brief on June 24, 2020. On July 7, 2020,
the clerk notified Father that his brief was deficient for, inter alia, failing to include a statement of facts,
arguments with correct citations to authorities, and citations or the record. After two more extensions, we
received Father’s corrected brief on August 3, 2021. This appeal was submitted on March 23, 2021, without
a reporter’s record.
                                                     –2–
                                            BACKGROUND

         ADB, II was born in August 2014. On October 7, 2015, Father filed a suit

affecting the parent-child relationship (SAPCR), in which he sought to establish a

joint managing conservatorship with Mother. Father also requested that he be given

the exclusive right to establish the child’s primary residence and that Mother be

named noncustodial parent.

         On March 7, 2017, the trial court entered an order titled “Order Adjudicating

Parentage” (hereinafter, Support Order). The Support Order recites that a final

hearing took place on February 2, 2017, at which Mother appeared but Father did

not. The trial court held Father in default and, among other things: (1) found that

Father was the child’s father, (2) appointed Mother sole managing conservator and

Father possessory conservator, (3) awarded Mother the exclusive right to designate

the child’s primary residence, (4) found that Father was in arrears on child support

payments previously ordered and assessed periodic payments until the arrearage was

satisfied,2 (5) determined Father’s future child support obligations, and (6) ordered

Mother to provide health insurance for the child and ordered Father to reimburse

Mother for the premiums. Attached to the Support Order was an income withholding

order (Withholding Order) directing Father’s employer to withhold from his

paycheck $501.14 per month for current child support, $25 per month for past-due

child support, and $180 per month for current cash medical support. The

   2
       The record does not contain any prior trial court orders relating to child support.
                                                     –3–
Withholding Order directed the employer to remit payments to the Texas Child

Support State Disbursement Unit.

        On June 13, 2017, the OAG, filed a motion for clarification of prior order,

requesting that the trial court resolve an apparent discrepancy between the Support

Order and the Withholding Order.3 The record reflects no further action taken on the

motion to clarify. Thus, on May 28, 2018, the trial court entered the DWOP Order,

reflecting that “all requests for relief in this case are hereby dismissed, without

prejudice,” and that “the parties are relieved from any obligations under any

Temporary Orders in effect as of the date of this Order.”

        On April 10, 2019, the OAG filed a petition styled “Suit for Modification of

Support Order and Motion to Confirm Support Arrearage.” This pleading alleged

that Father had failed to pay the arrearage previously ordered in the Support Order

and was in partial arrears of the support and medical payments ordered therein as

well. The OAG also sought modification of the Support Order to the extent

circumstances had changed since the entry of the Support Order. In response to the

OAG’s motion to modify, Father filed a plea to the jurisdiction, arguing that the trial

court lacked jurisdiction to grant the motion because the case had been dismissed for

want of prosecution over a year prior. Father further argued that because no party



    3
     Although both orders required father to pay $180 per month for health insurance, they apparently did
so under different provisions of the Family Code. The Support Order stated that Father must reimburse
Mother for providing medical insurance for the child. See TEX. FAM. CODE ANN. § 154.182(b-1). The
Withholding Order characterized the payment as “cash medical support.” See id. § 154.182(b)(3).
                                                  –4–
had filed an appeal, sought to reinstate the case, or filed a motion for new trial after

the dismissal, neither the OAG nor Mother had standing.

         On September 19, 2019, the trial court held a hearing on the OAG’s motion

and, on the same day, entered its order confirming Father’s arrearage (Arrearage

Order).4 The Arrearage Order did not expressly grant or deny Father’s plea to the

jurisdiction but held that it had “jurisdiction of the parties and subject matter of this

suit.” The trial court found Father in arrears in the amount of $1,783.05 for support

payments and $726.30 for medical support payments. The trial court ordered Father

to pay $50 per month until the support arrearage was paid in full and $30 per month

until the medical support arrearage was paid in full. The trial court further held that

the OAG nonsuited its request for modification, leaving the remaining portions of

the Support Order intact. This appeal timely followed.5

                                            DISCUSSION

        Father challenges the trial court’s subject-matter jurisdiction and the OAG’s

standing to file the motion to confirm arrearage. We review de novo a challenge to

a trial court’s subject-matter jurisdiction. See Mullins v. Mullins, 202 S.W.3d 869,


    4
     All previous orders in the case were entered by Judge Tena Callahan, the then-presiding judge of the
302nd Judicial District (Family) Court of Dallas County. The Arrearage Order was entered by Associate
Judge George Collins. The presiding judge of the 302nd district court is now Judge Sandra Jackson.
    5
      Father filed his notice of appeal on September 20, 2019. Three days later, he filed a motion challenging
the associate judge’s ruling and seeking a de novo hearing before the presiding judge. While this appeal
was pending, we entered an order abating this appeal to give the parties an opportunity to obtain a ruling
on the OAG’s motion to confirm by Judge Jackson. See TEX. FAM. CODE ANN. § 201.015(f); 201.1042(b).
On July 17, 2021, Judge Jackson confirmed the Arrearage Order. Accordingly, we reinstated this appeal on
August 24, 2021. As the Arrearage Order was confirmed by Presiding Judge Jackson we will continue to
refer to the challenged Order as the Arrearage Order
                                                    –5–
873 (Tex. App.—Dallas 2006, pet. denied). Because standing is a component of

subject-matter jurisdiction, we review issues of standing de novo. In re S.M.V., 287

S.W.3d 435, 445 (Tex. App.—Dallas 2009, no pet.).

 I.   APPLICABLE LAW

      In enacting the Family Code, the Legislature “adopted a scheme for handling

parent-child matters in a manner that avoids forum shopping, races to the courthouse,

child snatching, and the harassment of a parent by the other parent’s filing suits in

random courts.” In re Foreman, No. 05-13-01618-CV, 2014 WL 72483, at *3 (Tex.

App.—Dallas Jan. 9, 2014, no pet.) (mem. op.) (quoting Trader v. Dear, 565 S.W.2d

233, 235 (Tex. 1978)). That legislative scheme seeks, to the degree possible, to

provide stability for the child by establishing a court of continuing, exclusive

jurisdiction to decide matters related to the child, including SAPCRs. Id. Subject to

exceptions not applicable here, a trial court acquires continuing, exclusive

jurisdiction in SAPCRs upon the rendition of a “final order.” See TEX. FAM. CODE

ANN. § 155.001(a) (unless otherwise provided, court acquires continuing exclusive

jurisdiction of parent-child relationship upon rendition of final order in a suit

affecting the parent-child relationship); id. § 155.002 (court with continuing,

exclusive jurisdiction retains jurisdiction unless otherwise provided); id. §

155.003(a) (except as otherwise provided, court with continuing, exclusive

jurisdiction may modify orders regarding conservatorship, possession, access to and



                                        –6–
support of child). If the final order includes an order for child support, the trial court

retains continuing jurisdiction to enforce the order. Id. § 157.269.

II.   APPLICATION OF LAW TO FACTS

      Father argues that the trial court had no jurisdiction to adjudicate the OAG’s

motion to confirm because the trial court’s plenary power ended thirty days after it

entered the DWOP Order. The OAG responds that the trial court had continuing and

exclusive jurisdiction to enforce the Support Order, including finding Father in

arrears. We agree with the OAG.

      In a SAPCR proceeding, a trial court obtains continuing and exclusive

jurisdiction when it enters a “final order.” See TEX. FAM. CODE ANN. §§ 155.001(a),

157.269. Section 105.006 of the Family Code “provides a framework for what final

orders must say in [SAPCRs].” In re R.R.K., 590 S.W.3d 535, 540 (Tex. 2019).

Under the Family Code, a final order must: (1) contain the parties’ social security

numbers, driver’s license numbers, and contact information; (2) order the parties to

notify the trial court, other parties, and the State of any changes in such identifying

information; and (3) contain statutory warnings for failure to comply with the order.

See id. (citing TEX. FAM. CODE ANN. § 105.006(a), (b), (d)). Added to this statutory

framework is the finality jurisprudence developed by the courts. See id. (citing

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)). “A judicial decree is

final when it disposes of all issues and all parties in the record.” Id. If the decree

disposes of all parties in “clear and unequivocal language,” it is a final order. Id. If

                                          –7–
the finality of an order is not clear and unequivocal, we must examine the record to

determine whether the trial court intended the order to be final. Id.

        Although Father focuses his arguments on the DWOP Order, it is the Support

Order that determines the outcome of this case. The Support Order lists the parties’

personal and contact information.6 See TEX. FAM. CODE ANN. § 105.006(a). It orders

Father to notify the Court of any change of address or employment. See id.

§ 105.006(b). It provides the required statutory warnings that failure to obey the

order may result in further litigation to enforce the order and possibly an order of

contempt. See id. § 105.006(b). The Support Order disposes of the claims in the

lawsuit by determining paternity, awarding custody, establishing the parties’

parental rights and obligations, and ordering Father to pay child and medical support.

See R.R.K., 590 S.W.3d at 540–42. Finally, the Support Order includes language

indicating it is final and that all relief not expressly granted therein is denied. See id.;

Lehmann, 39 S.W.3d at 195. Under the Family Code and Lehmann, the Support

Order constitutes a “final order,” and by signing it, the trial court obtained continuing

and exclusive jurisdiction to enforce the Support Order, including issuing an order

confirming arrearage. See TEX. FAM. CODE ANN. §§ 155.001(a), 157.263, 157.269.



    6
      Although the Support Order does not include Father’s social security number and driver’s license
number, such omissions do not affect our conclusion that the Support Order is a final order under the Family
Code. “A failure to comply with every aspect of section 105.006 is not fatal to finality.” R.R.K., 590 S.W.3d
at 542. “[W]hen finality is contested, and the order lacks required statutory elements, a reviewing court
should examine the record to determine finality under Lehmann and its progeny.” Id. On review of the
record, we hold the Support Order final under R.R.K. and Lehmann. See R.R.K., 590 S.W.3d at 540–42;
Lehmann, 39 S.W.3d at 195.
                                                    –8–
      A dismissal for want of prosecution entered after a final order does not affect

the trial court’s continuing, exclusive jurisdiction to enter further orders modifying

or enforcing the final order. See Barnes v. Deadrick, 464 S.W.3d 48, 54 (Tex.

App.—Houston [1st Dist.] 2015, no pet.) (holding that DWOP of father’s first bill

of review challenging trial court’s final custody order did not, under the doctrine of

res judicata, deprive the trial court of jurisdiction to consider second bill of review);

In re Tieri, 283 S.W.3d 889, 895 (Tex. App.—Tyler 2008, no pet.) (agreeing with

New Mexico appellate court’s conclusion that, due to the entry of a 2001 custody

order, Texas trial court retained exclusive, continuing jurisdiction to appoint child’s

grandmother sole managing conservator in 2003, despite dismissing the case for

want of prosecution two months earlier due to father having been murdered by

mother). We conclude that the DWOP Order did not preclude the trial court from

entering the Arrearage Order. We overrule Father’s first issue.

      In his second issue, Father contends that the OAG lacked standing to file the

motion to confirm arrearage. We disagree. The Family Code governs standing to file

a SAPCR. In re M.K.S.-V., 301 S.W.3d 460, 464 (Tex. App.—Dallas 2009, pet.

denied). The Family Code expressly gives the OAG standing to “enforce, collect,

and distribute child support.” In re A.B., Jr., 267 S.W.3d 564, 565 (Tex. App.—

Dallas 2008, no pet.) (citing TEX. FAM. CODE ANN. §§ 102.007, 231.101); see also

TEX. FAM. CODE ANN. § 157.263 (“If a motion for enforcement of child support

requests a money judgment for arrearages, the court shall confirm the amount of

                                          –9–
arrearages and render one cumulative money judgment.”). We conclude the OAG

had standing to bring the motion to confirm Father’s child and medical support

arrearage. We overrule Father’s second issue.

                                 CONCLUSION

      We hold that the trial court’s DWOP Order did not deprive the trial court of

jurisdiction to enforce the Support Order and that the OAG had standing to bring the

motion to confirm Father’s arrearage. We overrule both of Father’s issues and affirm

the trial court’s judgment.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE


191158F.P05




                                       –10–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF A.D.B., II,                 On Appeal from the 302nd Judicial
A MINOR CHILD                                  District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-15-18807.
No. 05-19-01158-CV                             Opinion delivered by Justice
                                               Goldstein. Justices Partida-Kipness
                                               and Pedersen, III participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.



Judgment entered this 8th day of September, 2021.




                                        –11–